BARRETT DAFFIN FRAPPIER TURNER & ENGEL, LLP                                          BDFTE# 00000007901325
4004 BELT LINE ROAD SUITE 100
ADDISON, TX 75001
(972) 341-0587

Attorney for FEDERAL NATIONAL MORTGAGE ASSOCIATION (“FANNIE MAE”), C/O SETERUS, INC.




                             IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE WESTERN DISTRICT OF TEXAS
                                       SAN ANTONIO DIVISION


IN RE:                                                           § CASE NO. 18-52195-CAG-13
                                                                 §
RUDY DAVILA,                                                     §
   Debtor                                                        § CHAPTER 13

          OBJECTION TO CONFIRMATION OF DEBTOR'S CHAPTER 13 PLAN


TO THE HONORABLE JUDGE OF SAID COURT:

     COMES NOW FEDERAL NATIONAL MORTGAGE ASSOCIATION (“FANNIE

MAE”), C/O SETERUS, INC. (hereinafter "Creditor"), a secured creditor in this bankruptcy

case, and files its Objection to Confirmation of the Debtor's Chapter 13 Plan. In support

thereof, Creditor would allege as follows:

                                                                   I.

       Creditor is the Servicer, the holder of the Note, and the mortgagee of record, holding a

first security interest in the below described real property and is authorized to bring this action

as Movant on behalf of the owner of the loan* pursuant to the Fannie Mae Single-Family

Servicing Guide, which is part of the servicing agreement between Servicer and Fannie Mae,

and which is published on AllRegs at https://www.efanniemae.com/sf/guides/ssg/#. On or

about April 9, 2002, RUDY DAVILA and YUA LEE executed a Note payable to STERLING

CAPITAL MORTGAGE COMPANY, in the original principal amount of ONE HUNDRED

 *Federal National Mortgage Association (“Fannie Mae”) is the owner of the loan.
BK0065E-56/Objection/Western/SAN ANTONIO/00000007901325                                            Page 1 of 5
SIXTY-ONE THOUSAND FIVE HUNDRED DOLLARS AND ZERO CENTS,

($161,500.00). The Note and Lien were assigned to Creditor. The Note is secured by a first

lien Deed of Trust on property described to wit:


    LOT 22, BLOCK 10, NEW CITY BLOCK 16796, HERITAGE PARK ESTATES, UNIT
    10, IN THE CITY OF SAN ANTONIO, BEXAR COUNTY, TEXAS, ACCORDING TO
    PLAT THEREOF RECORDED IN VOLUME 9544, PAGE(S) 136-137, DEED AND
    PLAT RECORDS OF BEXAR COUNTY, TEXAS.


                                                      II.

    Creditor has not yet filed a Proof of Claim. Creditor estimates that the claim, when filed,

will be a Claim in the amount of $233,118.90 with the principal balance in the amount of

$226,022.81 and arrears estimated to be in the amount of $23,470.85. The claim is secured

by the Debtor’s homestead and primary residence. Creditor is in the process of preparing its

Proof of Claim. Creditor asserts this Objection to preserve its rights and to assist in the

efficient administration of the confirmation process.


                                                      III.

    Debtor's Chapter 13 Plan proposes to pay $15,347.49 over 60 months at 0.000% interest

for the pre-petition arrears and gap payment for the month of October 2018 owing to

Creditor. Creditor objects to the proposed treatment because the Plan:

           o Fails to satisfy Creditor's Proof of Claim pursuant to the terms of the Note and

                Deed of Trust.

           o Attempts to modify the rights of Creditor in violation of 11 U.S.C. §1322 (b)(2).

           o Creditor's claim is secured only by a security interest in real property that is the

                Debtor's principal residence and 11 U.S.C. §1322 (b)(2) prohibits the

                modification of Creditor's rights.
BK0065E-56/Objection/Western/SAN ANTONIO/00000007901325                                    Page 2 of 5
           o Does not provide for full payment of the Creditor's allowed secured claim.

           o Fails to timely cure the default reflected in the Proof of Claim as required in 11

                U.S.C. §1322 (b)(5).


    WHEREFORE, Creditor prays that this Court deny confirmation of the Debtor's Chapter

13 Plan.



                                          Respectfully submitted,

                                          BARRETT DAFFIN FRAPPIER
                                          TURNER & ENGEL, LLP


                                          BY: /s/ Rachael Swernofsky             10/30/2018
                                              Rachael Swernofsky
                                              TX NO. 24097169
                                              4004 BELT LINE ROAD SUITE 100
                                              ADDISON , TX 75001
                                              Telephone: (972) 341-0587
                                              E-mail: WDECF@BDFGROUP.COM
                                              ATTORNEY FOR CREDITOR




BK0065E-56/Objection/Western/SAN ANTONIO/00000007901325                               Page 3 of 5
                                     CERTIFICATE OF SERVICE

        I hereby certify that on October 30, 2018, a true and correct copy of the Objection to

Confirmation of Debtor(s) Chapter 13 Plan was served via electronic means as listed on the

Court's ECF noticing system or by regular first class mail to the parties listed on the attached

list.

                                          Respectfully submitted,

                                          BARRETT DAFFIN FRAPPIER
                                          TURNER & ENGEL, LLP.


                                          BY: /s/ Rachael Swernofsky                 10/30/2018
                                              Rachael Swernofsky
                                              TX NO. 24097169
                                              4004 BELT LINE ROAD SUITE 100
                                              ADDISON , TX 75001
                                              Telephone: (972) 341-0587
                                              E-mail: WDECF@BDFGROUP.COM
                                              ATTORNEY FOR CREDITOR




BK0065E-56/Objection/Western/SAN ANTONIO/00000007901325                                   Page 4 of 5
BY ELECTRONIC NOTICE OR REGULAR FIRST CLASS MAIL:

DEBTOR:
RUDY DAVILA
1815 INDIAN PAINT BRUSH
SAN ANTONIO, TX 78232

RUDY DAVILA
1815 INDIAN PAINT BRUSH ROAD
SAN ANTONIO, TX 78232

DEBTOR'S ATTORNEY:
MAGDALENA GONZALES
2939 MOSSROCK #130
SAN ANTONIO, TX 78230

TRUSTEE:
MARY K. VIEGELAHN
10500 HERITAGE BLVD
SUITE 201
SAN ANTONIO, TX 78216




BK0065E-56/Objection/Western/SAN ANTONIO/00000007901325   Page 5 of 5
